Citation Nr: 9925353	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-04 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The appellant had active duty for training from July 1982 to 
December 1982 and thereafter had periods of active duty for 
training while serving with the Louisiana Army National Guard 
to include July 14 to July 25, 1984; July 26 to July 28, 
1984; February 8 to February 24, 1985; June 14 to June 28, 
1986; June 27 to July 11, 1987; July 16 to July 25, 1988; and 
from July 26 to July 30, 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the appellant's reopened 
claim for service connection for hypertension.  By rating 
decisions of February 1998 and August 1998, the RO denied 
compensation benefits for hypertension under 38 U.S.C.A. 
§ 1151 and service connection for bacterial funiculitis of 
the right epididymis.  There is no notice of disagreement 
with these decisions in the claims folder.


FINDINGS OF FACT

1.  A September 1997 Board decision denied the appellant's 
claim for service connection for hypertension.

2.  No competent medical evidence has been presented since 
the September 1997 Board decision which is relevant to or 
probative of the existence of chronic hypertension during 
service or which provides a link or nexus between his current 
hypertension and his periods of service, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1997 decision of the Board denying service 
connection hypertension is final.  38 U.S.C.A. § 7103 (West 
1991); 38 C.F.R. § 20.1100 (1998).

2.  Evidence received since the September 1997 Board decision 
denying service connection for hypertension is not new and 
material, and the appellant's claim for service connection 
for hypertension has not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Service connection may 
also be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training or injury incurred or aggravated while 
performing inactive duty training. 38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 1991).  Active military, naval, or air 
service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty. 38 
U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  ACDUTRA is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

In the case of any veteran who served for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, certain diseases, such as hypertension, 
may be presumed to have been incurred during active military 
service if manifest to a degree of 10 percent or more within 
the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309(a) (1998).  However, the term "veteran" 
means a person who served in the active military, naval or 
air service, 38 U.S.C.A. § 1101(2) (West 1991), and the term 
"active military, naval or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty, 38 U.S.C.A. § 101(24).  Because 
the appellant has not been found to have been disabled due to 
injury or disease incurred or aggravataed during any period 
of his ACDUTRA, his service does not meet the definition of 
"active military, naval or air service," and he does not 
meet the definitional requirements of "veteran" for 
purposes of the application of the presumptive provisions of 
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309(a) (1998), cited above.  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

The fact that the RO may have determined that new and 
material evidence was presented, and reopened the claim on 
that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995) (On 
appeal, the U.S. Court of Appeals for the Federal Circuit 
(Federal Court) held that the U. S. Court of Veterans Appeals 
(Court) correctly construed 38 U.S.C. §§ 5108 and 7104 in 
holding that the Board is required to determine whether new 
and material evidence has been presented before it can reopen 
a claim and readjudicate service connection or other issues 
going to the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996)).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  In Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991), the United States Court of 
Veterans Appeals (after March 1, 1999, the Court of Appeals 
for Veterans Claims) (Court) provided a standard, adopted 
from a district court decision pertaining to social security 
benefits, for determining whether evidence submitted by a 
claimant was "new and material."  See Chisholm v. Secretary 
of Health & Human Services, 717 F. Supp. 366, 367 (W.D. Pa. 
1989).  Although a definition of new and material evidence at 
that time recently had been promulgated by VA, the Court 
stated that the VA regulation was not "inconsistent" with 
the standard articulated in Chisholm and that the standard in 
Chisholm was "clearer and more easily applied."  Colvin, 1 
Vet. App. at 174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans 
benefits.  Hodge, at 1361.

The standard adopted by the Court in Colvin, and more fully 
defined and explained in subsequent decisions of the Court, 
requires the Board to perform a two-step analysis when an 
appellant seeks to reopen a final decision based on new and 
material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, the Board must determine whether the evidence 
presented or secured since the last final disallowance is 
"new and material."  Ibid; see also Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995) (en banc) (holding that a denial 
on the merits and a determination that a claim is not well 
grounded both constitute a "disallowance" of a claim).  If 
it is, the Board must then reopen the claim and review the 
new evidence "in the context of" the old to determine 
whether the prior disposition of the claim should be altered.  
Manio, 1 Vet. App. at 145; Jones v. Derwinski, 1 Vet. App. 
210, 215 (1991).

The Court had held that step one of the Manio two-step 
process, the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The first question is whether the 
newly presented evidence is actually "new" in the sense 
that it was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
other evidence of record.  Ibid.; Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the "issue at hand."  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6th ed. 1990).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  The third question is whether, in light of 
all of the evidence of record, there is a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Dolan v. Brown, 9 Vet. App. 358, 361 (1996); 
Evans, 9 Vet. App. at 283.  Affirmative answers to both 
"materiality" questions are required in order for "new" 
evidence to be "material."  Ibid.; Blackburn v. Brown, 
8 Vet. App. 97, 102 (1995).  As to those two "materiality" 
components, the evidence is presumed credible for the purpose 
of determining whether the case should be reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).  After 
reviewing the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
"there must be reasonable possibility that that new 
evidence . . . would change the outcome" of the prior final 
decision in order to be considered "material" evidence, the 
Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in section 3.156(a) and 
concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Factual Background

The appellant originally filed a claim for service connection 
for hypertension in December 1993 claiming that he incurred 
hypertension while on ACDUTRA in 1987 and aggravated his 
hypertension on ACDUTRA in 1988.  This was denied in a June 
1994 rating decision.  He appealed this decision, and 
modified his claim stating that his blood pressure was 
aggravated during his four and one-half months of ACDUTRA in 
1982.  The Board denied the appellant's claim in a September 
1997 decision noting that the earliest diagnosis of 
hypertension in the claims file was in April 1988, during a 
period of time when he was not on ACDUTRA, there was no 
medical evidence linking his current diagnosis of 
hypertension to his active service or any of his periods of 
ACDUTRA, and hypertension was not manifest within the first 
postservice year.

Two months following the Board's decision, in November 1997, 
the appellant submitted a letter from his private physician 
Dr. M. James who wrote that he had been asked by the 
appellant to review his records from June 20, 1986 and 
comment on whether he should have received medical follow-up 
with a blood pressure of 176/100.  Dr. James wrote the 
following:

At that time, he was complaining of 
dizziness and was noted to have a history 
of hypertension.  No medical follow-up 
was recommended at that time and he was 
only instructed to take the rest of the 
day off and not to overheat.  It is this 
clinician[']s opinion that he should have 
had medical follow-up within several 
weeks to see if, indeed, his blood 
pressure was remaining in this range of 
176/100.  Untreated hypertension over 
many years leads to complications such as 
left ventricular hypertrophy, chronic 
renal failure and vascular disease.

He then noted that the appellant had been treated by him in 
April 1988 when the impression was longstanding hypertension.  

Analysis

Initially, the Board observes that the last final denial of 
the appellant's claim for hypertension is the September 1997 
Board decision.  Since this denial, the appellant has 
submitted essentially only the letter from his private 
physician, dated October 1997, in support of his claim to 
reopen.  Photocopies of service medical records previously 
considered by the Board are obviously duplicative and not 
new.  Although he has repeated his contentions in written 
arguments to the RO, this evidence is also cumulative and 
duplicates evidence previously considered.  It is therefore 
not new.  Additionally, the Board notes that while lay 
testimony is competent to establish the occurrence of an 
injury, it is not competent to provide a medical diagnosis of 
or the etiology of his hypertension.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108); Chavarria v. Brown, 5 Vet. App. 468 
(1993) (an appellant's own recitations of her medical history 
do not constitute new and material evidence sufficient to 
reopen her claim when this account has already been rejected 
by VA).  

The Board will therefore examine the letter from Dr. James as 
the only new evidence.  This is considered new because it was 
not before the Board when it denied service connection for 
hypertension in the September 1997 decision.  While this 
evidence may be new it is not material in the sense of being 
relevant to and probative of the issues at hand in this case.  
In determining the "issues at hand" in this case, the Board 
will look at the specified bases for the prior denial.

As noted above, the specified basis for the prior denial in 
the September 1997 Board decision was that the earliest 
diagnosis of hypertension in the claims file was in April 
1988, during a period of time when the appellant was not on 
ACDUTRA, and there was no medical evidence linking his 
current diagnosis of hypertension to his active service or 
any of his periods of ACDUTRA.  This denial relates to the 
second and third elements of a well grounded claim for 
service connection.  (A claim for service connection for a 
disorder typically involves three issues or "elements":  
(1) a current disability; (2) incurrence or aggravation of a 
disease or injury in service; and (3) a causal nexus between 
the current disability and the disease or injury incurred or 
aggravated in service.  Evans, at 284; Caluza v. Brown, 7 
Vet. App 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996)).

The Board notes that the June 1986 medical record referred to 
by Dr. James was of record at the time of the Board's prior 
decision and was referred to in the Board's decision.  
Although Dr. James opines that the appellant should have 
received medical follow-up with a blood pressure reading of 
176/100 in June 1986, he does not state that the appellant 
had chronic hypertension at that time or that the blood 
pressure reading represented a permanent increase in the 
severity of any preexisting hypertension.  This is evident 
from the following statement that "he should have had 
medical follow-up within several weeks to see if, indeed, his 
blood pressure was remaining in this range at 176/100."  It 
is apparent from this statement that follow-up was indicated 
to determine whether this was a single elevated blood 
pressure reading, or a symptom of hypertension; however no 
diagnois of hypertension could be made without such follow-
up.  Although Dr. James diagnosed hypertension in April 1988, 
with an impression that this had been "longstanding," he 
does not describe the date of onset of this condition.  The 
Board therefore concludes that the letter from Dr. James is 
not relevant because it does not relate to the issues at 
hand.  Specifically, it does not show that (1) chronic 
hypertension began during any of his periods of ACDUTRA; (2) 
chronic hypertension was initially diagnosed during any of 
his periods of ACDUTRA; or (3) his current diagnosis of 
hypertension is related by incurrence or aggravation to 
ACDUTRA.  Because it does not address any of these issues, it 
is not relevant and is therefore not material.  

Conclusion

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since the September 1997 
Board decision is not new and material and does not provide 
the required evidentiary basis to reopen the appellant's 
claim.  The Board's September 1997 decision denying service 
connection for hypertension remains final.  See Hodge, 155 
F.3d 1356 (1998); 38 U.S.C.A. §§ 5108, 7103 (West 1991); 38 
C.F.R. § 3.156, 20.1100 (1998).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
appellant has not put the VA on notice of the existence of 
any specific, particular piece of evidence which is not only 
relevant to his claim for hypertension but which is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156 (1998).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

The benefit of the doubt doctrine need not be applied in the 
situation where an appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen a 
finally disallowed claim.  Annoni v. Brown, 5 Vet. App. 463 
(1993). 


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for 
hypertension, that benefit remains denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

